DETAILED ACTION
This action is in response to the claims filed 06/28/2019. Claims 1-20 are pending and have been examined.

				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The language of Claims 1-20 is Interpreted in the following manner:  
In claim 1 the phrase “creativity attribute” is interpreted in light of the specification to be any data attribute or feature space determined, defined or modeled by a generalized AI model. See Specification ¶0051. Examiner recommends using more specific language if this interpretation is to be avoided.
In claim 1 the phrase “creativity control function” is interpreted in light of the specification as the mathematical function embodied by an AI model that receives input features x and generates output features y through a general function y =f(x). Wherein function parameters can be controlled to modify the output of the function. See specification ¶0052. Examiner 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1
Step 1 Analysis: The claim is directed to a [A system], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [a system]. Each of the following limitations:
Define a creativity control function of the model
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise, learner component, generator component”), the above limitations in the context of this claim encompass the following: “Define a creativity control function of the model” (judgement performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise, learner component, generator component”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “learns mappings of data features from a feature space to a creativity attribute of a model” “employs the model to generate a creative data sample based on the creativity control function” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, Deouell et al. US 20160051163 A1 (PTO-892). ¶004: “Typical classifiers use a sample data to learn a mapping rule by which other test data can be classified into one of two or more categories.” discloses a statement explaining the current state of the art. And discloses a typical classifier learns a mapping rule (creativity function) with sample data (data features) so that the classifier may be used on test data to generate new classifications (generate a creative data sample based on the creativity control function). As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 2
Step 1 Analysis: The claim is directed to a [A system], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system of claim 1. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the system of claim 1 but for the recitation of additional elements “wherein the learner component learns the mappings of the data features from the feature space to multiple creativity attributes of the model to define multiple creativity control functions of the model, and wherein the multiple creativity control functions comprise one or more weight values.” (insignificant extra-solution activity).
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components, learner component, generator component”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, wherein the learner component learns the mappings of the data features from the feature space to multiple creativity attributes of the model to define multiple creativity control functions of the model, and wherein the multiple creativity control functions comprise one or more weight values.” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” In accordance with the MPEP, the following factual determination is based on the PG Pub Document Chang et al. US 20160163035 A1 (PTO-892). Background ¶01: “Rooted in neural network technology, “deep learning” is a probabilistic graph model with a lot of neuron layers, commonly known as a deep architecture. “Deep learning” technology processes the information such as image, text, voice and so on in a hierarchical manner. In using deep learning in the present disclosure, feature extraction is accomplished automatically using learning from data.” discloses a statement explaining the current state of the art. And describes a machine learning technology, deep learning, where a model is composed of many layers. Where each layer is a function mapping between data features from feature space (mappings of the data features from the features space to multiple creativity attributes… define multiple creativity control functions). Further, the Wikipedia entry of “artificial neural networks” archived by the WayBackMachine in 2019/03/31 describes common artificial neural network implementations “In common ANN implementations, the signal at a connection between artificial neurons… Artificial neurons and edges typically have a weight that adjusts as learning proceeds.” Here it is disclosed that a neural network function is composed of neurons having one or more weight values. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 3
Step 1 Analysis: The claim is directed to a [system], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system of claim 1. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the system of claim 1 but for the recitation of additional elements “wherein the creativity attribute is selected from a group consisting of novelty, surprise, value, risk, and reward.” (insignificant extra-solution activity).
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components, learner component, generator component”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “wherein the creativity attribute is selected from a group consisting of novelty, surprise, value, risk, and reward.” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 4
Step 1 Analysis: The claim is directed to a [A system], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system of claim 1. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the system of claim 1 but for the recitation of additional elements “wherein the learner component learns the mappings based on at least one of feedback data, single dimension data, multiple dimension data, single resolution data, or multiple resolution data, thereby facilitating at least one of an increased value of a creativity metric corresponding to the creative data sample or reduced computation cost of the processor.” (insignificant extra-solution activity).
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components, learner component, generator component”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “wherein the learner component learns the mappings based on at least one of feedback data, single dimension data, multiple dimension data, single resolution data, or multiple resolution data, thereby facilitating at least one of an increased value of a creativity metric corresponding to the creative data sample or reduced computation cost of the processor.” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, Deouell et al. US 20160051163 A1 (PTO-892). ¶004: “Typical classifiers use a sample data to learn a mapping rule by which other test data can be classified into one of two or more categories.”  discloses a statement explaining the current state of the art. And describes a machine learning function that learns mapping based on sample data (single dimension data, multiple dimension data) in order to reach a best solution of a target problem (thereby facilitating at least one of an increase value of a creativity metric corresponding to the creative data sample). 

Regarding Claim 5
Step 1 Analysis: The claim is directed to a [A system], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [a system]. Each of the following limitations:
assesses authenticity of the creative data sample based on historical data
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise, expert component”), the above limitations in the context of this claim encompass the following: “assesses authenticity of the creative data sample based on historical data” (evaluation performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise, learner component, generator component, expert component”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 6
Step 1 Analysis: The claim is directed to a [A system], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system of claim 1. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 6 carries out the system of claim 1 but for the recitation of additional elements “wherein the computer executable components further comprise: a tuner component that adjusts a weight value of the creativity control function based on at least one of expert feedback data or a defined weight value of the creativity control function.” (insignificant extra-solution activity).
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components, learner component, generator component, tuner component”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, adjusts a weight value of the creativity control function based on at least one of expert feedback data or a defined weight value of the creativity control function.” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” In accordance with the MPEP, the following factual determination is based on the Wikipedia entry of “artificial neural networks” archived by the WayBackMachine in 2019/03/31 describes common artificial neural network implementations Introduction “In common ANN implementations, the signal at a connection between artificial neurons is a real number, and the output of each artificial neuron is computed by some non-linear function of the sum of its inputs. The connections between artificial neurons are called 'edges'. Artificial neurons and edges typically have a weight that adjusts as learning proceeds. The weight increases or decreases the strength of the signal at a connection.” And Backpropagation “A key trigger for renewed interest in neural networks and learning was Werbos's (1975) backpropagation algorithm that effectively solved the exclusive-or problem by making the training of multi-layer networks feasible and efficient. Backpropagation distributed the error term back up through the layers, by modifying the weights at each node” Here it is disclosed that an artificial neural network function is composed of neurons having one or more weight values which are commonly adjusted as learner proceeds (adjusts a weight value of the creativity control function) based on the distributed error (based on expert feedback). As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 7
Step 1 Analysis: The claim is directed to a [A system], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [a system]. Each of the following limitations:
ranks the creative data sample based on a creativity metric.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise, rank component”), the above limitations in the context of this claim encompass the following: “ranks the creative data sample based on a creativity metric.” (evaluation or judgement performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise, learner component, generator component, rank component”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 8
Step 1 Analysis: The claim is directed to a [A system], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [a system]. Each of the following limitations:
predicts the creativity attribute based on the creative data sample
determines whether the creativity attribute was predicted by the predictor component or an entity
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise, predictor component, judge component”), the above limitations in the context of this claim encompass the following: “predicts the creativity attribute based on the creative data sample”, and “determines whether the creativity attribute was predicted by the predictor component or an entity.” (evaluation or judgement performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a “a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise, learner component, generator component, predictor component, and judge component”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding claims 9-16
	Claims 9-16 are rejected for the same reasons provided for claims 1-8
Regarding claims 17-20
	Claim 17 is rejected for the reasons set forth in the rejection of claim 1.
	Claim 18 is rejected for the reasons set forth in the rejection of claim 5 and 6.
	Claim 19 is rejected for the reasons set forth in the rejection of claim 7.
Claim 20 is rejected for the reasons set forth in the rejection of claim 8.	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walters et al. US Document ID US 10382799 B1.

Claim 1
	Walters teaches, A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Abstract “a system may include a memory unit and a processor configured to execute the instructions to perform operations.” The processor includes processing components, mapped below) a learner component that learns ( Col 34 line 17-19 “At step 1610, an autoencoder model is trained to generate difference images from normalized image frames” the autoencoder model corresponds to the learner component that learns via training a mapping between the input feature space to an output that defines the creativity attribute of the autoencoder model. The trained model defines the creative control function of the model.) and a generator component that employs the model to generate a creative data sample based on the creativity control function (Col 35 line 29-31 “At step 1616, the image sequence generator model trained on the difference images generates a sequence of synthetic difference images based on the seed difference image” the generator model generates a synthetic difference image corresponding to a creative data sample because it is a novel data sample generated by the model. As seen in the flow chart of Fig. 16 the generator model generates its output based on the output of the creative control function which defines the autoencoder model.)

Claim 2
Walters teaches, wherein the learner component learns the mappings of the data features from the feature space to multiple creativity attributes of the model to define multiple creativity control functions of the model, and wherein the multiple Col 34 line 17-19 “At step 1610, an autoencoder model is trained to generate difference images from normalized image frames” one creativity control function is embodied by the autoencoder which learns to generate a difference image. Col 15 line 66-67 and col 16 line 27-31 “FIG. 7 depicts a process 700 for training a classifier for generation of synthetic data… The output of recurrent neural network 709 after the input of current sample 705 can be estimated label 711. Estimated label 711 can be the inferred class or subclass of current sample 705, given data sequence 701 as input. Another creativity control function is the recurrent neural network, which learns to produce creative label estimates. Together they define multiple creativity control functions. Col 9 line 9-12 “For example, at least some of the initial weights and offsets of a neural network model received by computing resources 101 in step 307 can be set by model optimizer” the neural network model described contain at least one or more initial weight values.)

Claim 3
	Walters teaches, wherein the creativity attribute is selected from a group consisting of novelty, surprise, value, risk, and reward. (Col 35 line 29-31 “At step 1616, the image sequence generator model trained on the difference images generates a sequence of synthetic difference images based on the seed difference image” the synthetic image is a novel attribute.)

Claim 4
	Walters teaches, wherein the learner component learns the mappings based on at least one of feedback data, single dimension data, multiple dimension data, single resolution data, or multiple resolution data, ( Col 34 line 17-19 “At step 1610, an autoencoder model [learner] is trained to generate difference images from normalized image frames” the creative control function is the mapping from the autoencoder input to output. It learns from image data which is a type of multi dimensional data.) thereby facilitating at least one of an increased value of a creativity metric corresponding to the creative data sample or reduced computation cost of the processor (Col 9 line 24-34 “The training criterion can be, for example, a performance criterion (e.g., a Mean Absolute Error, Root Mean Squared Error, percent good classification, and the like), a convergence criterion (e.g., a minimum required improvement of a performance criterion over iterations or over time, a minimum required change in model parameters over iterations or over time), elapsed time or number of iterations, or the like. In some embodiments, the performance criterion can be a threshold value for a similarity metric or prediction accuracy metric as described herein.” Here training criteria is equivalent to the increasing value of a creativity metric.)

Claim 5
	Walters teaches, wherein the computer executable components further comprise: an expert component that assesses authenticity of the creative data sample based on historical data.( Col 30 line 34-45 “In step 1407, dataset generator 1307 (or another component of system 1300) can be configured to validate the synthetic data stream… can be configured to use a JSON validator (e.g., JSON SCHEMA VALIDATOR, JSONLINT, or the like) and a schema for the reference data stream to validate the synthetic data stream” the validator validates or assesses the authenticity of the synthetic data stream, in this case the schema for the reference data is the historical data.)

Claim 6 
Walters teaches, wherein the computer executable components further comprise: a tuner component that adjusts a weight value of the creativity control function based on at least one of expert feedback data or a defined weight value of the creativity control function. ( Col 15 line 50-65 “The recurrent neural network can be configured to predict whether a character of a training sequence is part of a sensitive data portion. This prediction can be checked against the label sequence to generate an update to the weights and offsets of the recurrent neural network. This update can then be propagated through the recurrent neural network, according to methods described in “Training Recurrent Neural Networks,” 2013, by Ilya Sutskever, which is incorporated herein by reference in its entirety.” Expert feedback data correspond to the weight values that are updated according to results of training, the updating step corresponds to the tuner component.)

Claim 7
	Walters teaches, wherein the computer executable components further comprise: a rank component that ranks the creative data sample based on a creativity metric ( Col 18 line 49-67 “System 100 can be configured to generate the similarity metric value according to a similarity metric…. the similarity metric value can include at least one of a statistical correlation score … a data similarity score … or data quality score … System 100 can be configured to calculate these scores using the synthetic dataset and a reference dataset.” The system uses the similarity metric to compare a synthetic/generated dataset to a reference dataset, corresponding to a creativity metric because the quality and similarity are both measures of the novelty of the sample.)

Claim 8
	Walters does not explicitly teach, wherein the computer executable components further comprise: a predictor component that predicts the creativity attribute (Col 12 line 25-37 “dataset generator 103 can be configured to determine classes of the sensitive portions of the actual data. As a non-limiting example, when the actual data is account transaction data, classes could include account numbers and merchant names… dataset generator 103 can be configured with a recurrent neural network for distinguishing different classes of sensitive information” the predictor or classifier predicts a classification corresponding to a creativity attribute.) based on the creative data sample; ( Col 14 line 53-68 “By using known data sequences and content sequences unlikely to contain sensitive data, process 600 can be used to automatically generate a corpus of labeled training data” In addition to prediction the process includes generating its own corpus of labeled training data, creative data sample, used to train the model.)  and a judge component that determines whether the creativity attribute was predicted by the predictor component or an entity. ( Col 5 line 31-34 “ For example, dataset generator 103 can be configured to generate synthetic data by identifying and replacing sensitive information in data received from database 103 or interface 113” Col 6 line 16-40 “Interface 113 can be configured to manage interactions between system…interface 113 can be configured to publish data received from other components of system 100… This data can be published in a publication and subscription framework (e.g., using APACHE KAFKA), through a network socket, in response to queries from other systems, or using other known methods. The data can be synthetic data, as described herein….As an additional example, interface 113 can be configured to receive data including sensitive portions from another system (e.g. in a file, a message in a publication and subscription framework, a network socket, or the like) and provide that data to dataset generator 103 or database 105.” The cited portion of the art relates generally to a system that receives data from a publication through an interface, in which the data is sourced from an entity “in a file, a message in a publication…”, then stored in a database 105. Simultaneously, the generator, 103, or predictor component generates new synthetic data from the data stored in the database 105. Finally synthetic data is then published through the interface from sources including the database 105. In order to publish synthetic data, from the database the system must be able to distinguish between sensitive synthetic data generated by the generator and sensitive non-synthetic sensitive data stored in the database. This is the role of the judge component.) Regarding claims 9-16
	Claims 9-16 are rejected for the same reasons provided for claims 1-8
Regarding claims 17-20
	Claim 17 is rejected for the reasons set forth in the rejection of claim 1.
	Claim 18 is rejected for the reasons set forth in the rejection of claim 5 and 6.
	Claim 19 is rejected for the reasons set forth in the rejection of claim 7.
Claim 20 is rejected for the reasons set forth in the rejection of claim 8.


Conclusion
Prior art
Nguyen et al. “Innovation Engines: Automated Creativity and Improved Stochastic Optimization via Deep Learning”, discusses generating new images that adhere to a class of images. The system uses Novelty Search and MAP-Elites algorithm to explicitly search for novel behaviors.
Kazakci “Digits that are not: Generating new types through deep neural nets” uses an autoencoder that is trained to extract features from MNIST is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              
/ERIC NILSSON/Primary Examiner, Art Unit 2122